Citation Nr: 1632052	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1982 to December 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In November 2014, these matters were remanded for additional development.

A December 2015 rating decision granted service connection for right and left forearm muscle injuries, rated 30 and 20 percent, respectively, effective from August 2009, and nerve damage of the left wrist, rated 10 percent, effective from May 2013, all as secondary to the bilateral wrist fractures.  The Veteran has not filed a notice of disagreement with those determinations, and the matter of the ratings for those disabilities is not before the Board.  

From February 13, 2013 through April 30 2013 the Veteran's left wrist disability was assigned a temporary total rating under 38 C.F.R. § 4.30 (for convalescence following surgery).  From March 4, 2015 through May 31, 2015, his right wrist disability was assigned a temporary total rating under 38 C.F.R. § 4.30 (for convalescence following surgery).  Accordingly, those periods of time are not for consideration.


FINDINGS OF FACT

1.  Residuals of a right wrist fracture are manifested by limitations of wrist motion, but ankylosis of the wrist (restriction approximating ankylosis is not shown.
2.  Residuals of a left wrist fracture are manifested by limitations of wrist motion, but ankylosis of the wrist (restriction approximating ankylosis) is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5214, 5215 (2015).

2.  A rating in excess of 10 percent for residuals of a left wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2014 hearing, the undersigned identified the issues, and the Veteran was advised of is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's private and VA medical records have been secured.  As is discussed in greater detail below, he was afforded adequate VA examinations to determine the severity of his wrist disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On September 2009 VA joints examination, the Veteran reported bilateral stiffness, subluxation, weakness and giving way of his wrists.  Examination of the right wrist found dorsiflexion from 0 to 60 degrees, palmar flexion from 0 to 50 degrees, radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 30 degrees.  There was no objective evidence of pain with motion.  Dorsiflexion of the left wrist was 0 to 60 degrees; palmar flexion was 0 to 50 degrees; radial deviation was 0 to 20 degrees and ulnar deviation was 0 to 30 degrees.  There was objective evidence of pain with motion, to include following repetitive motion, but there was no additional limitation of motion.  The wrist was not ankylosed.  It was noted the Veteran was working full-time.  It was also noted that he had decreased manual dexterity and problems lifting and carrying, weakness or fatigue, pain and decreased strength.  The diagnoses were bilateral arthritis and bilateral posttraumatic wrist fracture.

Private medical records show that in September 2010, the Veteran reported instability of each wrist.  Examination found he had full active motion of the wrists. There were no signs of tendinopathy.  The next month, he reported he had mild to moderate pain on most days.  Examination of the left wrist found subluxation of what the examiner believed to be the triquetrum on the hamate.  It was noted he had similar, but milder findings, on the right.  In April 2012, he reported aching and pain in the left wrist.  Examination found gross instability of the left wrist.  He had full mobility of the wrist.  

A VA wrist Disability Benefits Questionnaire was completed by a private physician in September 2012.  The Veteran stated that his wrist pain caused him to drop things.  Examination found that palmar flexion of the right wrist was 0 to 60 degrees and dorsiflexion was 0 to 50 degrees.  There was no objective evidence of painful motion.  Left wrist palmar flexion was 0 to 45 degrees, with pain at 65 degrees on passive motion.  Dorsiflexion was 0 to 50 degrees with pain at 70 degrees with passive motion.  The Veteran was able to perform repetitive use testing, with palmar flexion to 70 degrees and dorsiflexion to 45 degrees in the right wrist.  In the left wrist, post-test palmar flexion was to 60 degrees and dorsiflexion was to 60 degrees.  The examiner stated the Veteran had pain on movement of the right wrist and less movement than normal, incoordination and pain on movement of the left wrist.  There was localized tenderness or pain on palpation of the left wrist.  The examiner stated the Veteran did not have ankylosis.  It was noted that he began to develop wrist pain after working on a computer for one hour, requiring him to stop for a few minutes to move his hands.  This occurred frequently during the day with both hands.  The diagnosis was left wrist instability.

VA outpatient treatment records show that in December 2010, the Veteran reported a sudden flare-up of severe left wrist pain.  He did not have pain at the time of the clinic visit.  Examination found instability of the left wrist and disruption of the radioulnar ligament, as well as with supination and pronation of the forearm.  There was popping of the wrist.  The diagnosis was posttraumatic arthritis of the wrist with instability and radioulnar instability.  In March 2011 he complained of left wrist pain; examination of the wrist found a dislocated joint, hypermobility and mild swelling.  In June 2013, he had limited flexion and supination of the left wrist.  He was seen for physical therapy in July 2013 and his motion had progressed fairly well, but he continued with popping at times; wrist extension was to 65 degrees and flexion was to 40 degrees.

On July 2013 VA joints examination, the Veteran stated he had bilateral wrist pain.  He reported repeated episodes of subluxation of the left wrist associated with pain with certain movements.  He had similar complaints in the right wrist, but of less severity.  It was noted that the Veteran is right-handed.  He stated that during flare-ups of either wrist, he has great difficulty typing, picking up objects, driving, dressing and doing chores.  Range of motion testing showed that palmar flexion of the right wrist was to 75 degrees and dorsiflexion was to 60 degrees.  There was no objective evidence of pain.  Palmar flexion of the left wrist was to 40 degrees and dorsiflexion was to 60 degrees.  There was pain at the endpoints of motion.  On repetitive use testing, right wrist palmar flexion was to 80 degrees and dorsiflexion was to 65 degrees.  In the left wrist, repetitive use testing showed palmar flexion to 40 degrees and dorsiflexion to 60 degrees.  The examiner noted the Veteran had additional limitation of motion following repetitive use testing.  (This is not consistent with the actual range of motion she reported.)  The Veteran had tenderness or pain on palpation bilaterally.  He did not have ankylosis of either wrist.  The examiner noted that the right wrist showed a hypertrophic distal ulna with tenderness to palpation of the dorsum of the ulna.  There was swelling and tenderness of the left wrist.  The examiner noted the Veteran was asked to demonstrate any additional limitation of motion with flare-ups and it was noted that palmar flexion was 0 to 30 degrees and dorsiflexion was 0 to 35 degrees.  Left wrist palmar flexion was 0 to 20 degrees and dorsiflexion was 0 to 35 degrees.  The Veteran stated these additional limitations in range of motion were due to pain and not weakness, fatigability or incoordination.  It was noted that the Veteran had missed one week of work due to recent left wrist surgery and an additional week or so due to his bilateral wrist conditions, and that he had difficulty at work with typing, repetitive motion moving tiny items and picking up paper to refill the copy machine.  The diagnoses were bilateral wrist fractures, bilateral degenerative joint disease and bilateral subluxation.

When seen by a private physician in September 2013, the Veteran complained of popping and pain in the left wrist.  Examination of the wrists found triquetral hamate instability bilaterally.  In August 2014 it was noted that left wrist surgery was deemed a failure.  Examination of the left wrist found it tender over the triquetohamate interval.  Wrist motion was described as reasonable.  

In March 2015, the Veteran underwent a right wrist distal radial ulnar joint stabilization with triangular fibrocartilage complex open repair and capsulorrhaphy.  

On March 2015 VA joints examination, the Veteran complained of pain, stiffness and weakness of both wrists.  He said he had more difficulty shaking hands, turning a door handle and driving.  It was noted that the examiner could not test right wrist motion, as it was in a cast.  Left wrist range of motion testing found palmar flexion 0 to 40 degrees, dorsiflexion 0 to 10 degrees, ulnar deviation 0 to 10 degrees, and radial deviation 0 to 5 degrees.  The examiner noted there was marked limitation of left wrist motion, with pain on all movements.  There was no objective evidence of pain with weight bearing.  There was diffuse tenderness of the palmar aspect of the wrist and the ulnar half of the dorsum of the wrist.  The Veteran was able to perform repetitive use testing with additional limitation of motion.  The functional loss consisted of pain and weakness.  The examiner stated she was unable to say whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over time as it would be speculative to do so since those circumstances did not exist at the time.  It was noted that there was less movement than normal due to adhesions.  It was noted that neither wrist was ankylosed.  The examiner indicated that the Veteran was unable to work in any occupation requiring gripping, pulling or typing.  The diagnoses were right wrist pain with extensor carpi ulnaris, subluxation and distal radioulnar joint instability and triangular fibrocartilage complex tear, status post right wrist distal radial ulnar joint stabilization with triangular fibrocartilage complex open repair; status post right wrist capsulorrhaphy with Herbert sling procedure; and left distal radial ulnar joint instability, left triquetral capitate mid carpal row instability with old triquetral chip fracture status post left Herbert's sling procedure for a distal radioulnar joint stabilization and left capital triquetral ligament repair.

On June 2015 VA joints examination, the Veteran stated he had daily pain in both wrists, aggravated by any repetitive activity with his hands.  He took extra medication during flares.  He reported a right wrist surgery in March 2015.  He reported flare-ups involving both wrists several times a week due to prolonged or repetitive use of the hands.  Examination found that right wrist palmar flexion was 0 to 55 degrees, dorsiflexion was 0 to 50 degrees, ulnar deviation was 0 to 30 degrees and radial deviation was 0 to 20 degrees.  He was able to perform repetitive use testing with no additional limitation of motion.  He had reduced mobility and pain.  There was pain with weight bearing and tenderness over the entire joint.  No crepitus was noted.  Palmar flexion of the left wrist was 0 to 45 degrees, dorsiflexion was 0 to 40 degrees, ulnar deviation was 0 to 25 degrees and radial deviation was 0 to 15 degrees.  There was reduced mobility and tenderness over the entire joint, but no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner stated it would be speculative to provide accurate range of motion for either wrist during a flare-up or after repetitive use over time since he was not having a flare-up during the examination.  The Veteran had less movement than normal in each wrist.  There was no muscle atrophy.  It was reported the Veteran had favorable ankylosis in 20 to 30 degrees dorsiflexion in both wrists.  It was noted he used a brace regularly.  The examiner indicated that the bilateral wrist conditions would impact any job requiring the use of the Veteran's hands.  The diagnosis was status post bilateral wrist stabilization and tendon repair with residual pain and loss of mobility.  In December 2015, the examiner who conducted the June 2015 examination was requested to provide clarification regarding findings on that examination.  He stated his findings should have been that in the right wrist the Veteran had palmar flexion of 0 to 55 degrees and dorsiflexion of 0 to 50 degrees.  In the left wrist, palmar flexion was 0 to 45 degrees and dorsiflexion was 0 to 40 degrees.  He noted he meant to say that the range of motion of the wrists was restricted by 20 to 30 degrees, i.e., that there was a loss in the range within that degree range.  He did not mean to say that the wrists were ankylosed at 20 to 30 degrees of palmar flexion and dorsiflexion without being able to flex beyond 30 degrees either palmar or "dorsi" ways.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 10 percent rating is to be assigned for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Code 5215. A 30 percent evaluation is assigned for favorable (in 20 to 30 degrees dorsiflexion) ankylosis of the major extremity wrist.  38 C.F.R. § 4.71a, Code 5214.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

It is not in dispute that the Veteran has limitation of motion of both wrists.  However, the 10 percent rating currently assigned for each wrist fracture is the maximum schedular rating available for limitation of motion of a wrist.  To warrant a higher rating, the record must show ankylosis of the wrist.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's [Illustrated Medical Dictionary], at 94 [(32nd ed. 2012])].  The Veteran retains motion (albeit limited) of both wrists; therefore, they are not immobile, and not ankylosed.  Notably ambiguity in the report of the June 2015 examination regarding whether the Veteran has ankylosis of either wrist was resolved in December 2015, when the examiner clarified neither wrist is ankylosed.  

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  As the maximum schedular rating available for limitation of wrist motion is currently in effect for each wrist, and ankylosis is not shown, the Board has considered whether additional functional loss due to pain and weakness on use results in impairment/disability equivalent to ankylosis (and warranting a higher evaluation).  Notably, no examination during the pendency of this claim found either ankylosis of or functional impairment equivalent to (motion restriction approximating) ankylosis.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's bilateral wrist disability are encompassed by the criteria for the schedular ratings assigned.  In that regard, it is noteworthy that impairment due to muscle weakness and neurological impairment related to the disabilities is separately rating under diagnostic codes for those disabilities (and those ratings are not for consideration herein).  The Veteran has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A May 2015 notation in the record shows that the Veteran is employed (having become a recent new VA employee).  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claims for increase.  The preponderance of the evidence is against these claims; therefore, the appeals must be denied.


ORDER

A rating in excess of 10 percent for residuals of a right wrist fracture is denied.

A rating in excess of 10 percent for residuals of a left wrist fracture is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


